DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notes
This is a First Action Interview Office Action as per the First Action Interview Pilot Program. 
Proposed amendments (to Claims, Drawings, and Specification) filed 03 June 2022 are not entered. 

Election/Restrictions
Applicant’s election without traverse of Species 1, Subspecies A, and subspecies a in the reply filed on 25 March 2022 is acknowledged.
Claims 7-10 and 18-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 March 2022.
Claims 5, 13, and 17 are further hereby withdrawn from further consideration because there are drawn to nonelected Subspecies B, Subspecies b, and Subspecies B, respectively. 
The requirement is deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “653”, “713”, “782”.  
The drawings are objected to because of the following: 
“516” appears to be pointing to the wrong component. 
it is unclear whether “550” is supposed to be a radially inner flange or a fastener (see Fig 5B and [0033]
“509” appears to be pointing to the wrong component 
“554” appears to be pointing to the wrong component
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
[0033] is unclear as to what components are referred to by 550, 558, 509, and 554, because the description contradicts the Drawings. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4, 6, 11-12, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tisdale 7926285.
Regarding claim 1, Tisdale teaches a chevron ring (for 38, 40), comprising: 
an attachment ring (48 or 64); and 
a chevron (54), the chevron connected to and extending downstream of the attachment ring (Figs 1-6) and having a trailing edge portion (at 66, formed by any of 72, 84, 86, 88, 90, etc. of Fig 7), 
the chevron defining a hollow portion between the attachment ring and the trailing edge portion (Col.4 ll.14-18; Figs 3-6).
Regarding claim 11, Tisdale teaches an exhaust nozzle (38, 40), comprising: 
a core (50 or 28 or 50 w/48); and 
a chevron ring (incl. 48 or 64, and 54) attached to the core (Fig 2), the chevron ring including an attachment portion (48 or 64) and a chevron (54), the chevron connected to and extending downstream of the attachment portion (Figs 1-6) and having a trailing edge portion (at 66, formed by any of 72, 84, 86, 88, 90, etc. of Fig 7), the chevron defining a hollow portion between the attachment portion and the trailing edge portion (Col.4 ll.14-18; Figs 3-6).
Regarding claims 2 and 14, Tisdale teaches all the limitations of the claimed invention as discussed above. Tisdale further teaches the chevron ring defines a nominal surface area bounded by the attachment ring/portion and the trailing edge portion and the hollow portion defines a cutout surface area of between twenty percent and ninety percent of the nominal surface area. 
That is, Tisdale firstly teaches the chevrons may vary in size (Col.4 ll.21-27). 
Furthermore, Col.4 ll.47-50 teaches the skin thickness as 14 mils, and Col.4 ll.56-59 teaches the overall thickness of the chevron as 440mils at the base and 100 mils at the tip/apex. Correspondingly, length A (in Fig 5) is ≈ (440 - (14 × 2) ≈ ) 412mils and length Xa (in Fig 7) is ≈ (100 - (14 × 2) ≈ ) 72mils.  From measurements of Figs 5 and 7 (annotated below) the drawings appear to be to scale. 

    PNG
    media_image1.png
    440
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    272
    742
    media_image2.png
    Greyscale

Corresponding measurements of lengths Xc, and Xb give values of ≈ 532mils and 54mils, respectively. Thus, a nominal surface area bounded by the attachment ring/portion and the trailing edge portion is approximately                 
                    532
                    i
                    +
                    54
                    j
                    =
                    A
                    n
                
            , where i is a base length of the chevron and j is two times the side length of the chevron. An average cutout surface area defined by the hollow portion is here defined as                 
                    
                        
                            
                                
                                    412
                                    +
                                    72
                                
                                
                                    2
                                
                            
                            j
                            =
                            242
                            j
                        
                    
                    =
                    A
                    c
                
            . With this geometry, any apex angle between 180deg and 48deg yields the cutout area as a percent of nominal area between ≈ 42% and 90% (see below for calculation). Examination of the entire disclosure of Tisdale presents at least a range of apex angles between 180 and 48deg, as evidenced (e.g.) by Fig 2, where the chevron apexes may be varied in angle between ≈ 90deg and ≈ 45deg yielding a range of cutout areas as a percent of nominal area (                
                    
                        
                            A
                            c
                        
                        
                            A
                            n
                        
                    
                    ×
                    100
                
            ) of ≈ 56% to 94%, which overlaps with the claimed range. 
                
                    
                        
                            A
                            c
                        
                        
                            A
                            n
                        
                    
                    =
                    
                        
                            242
                            j
                        
                        
                            532
                            i
                            +
                            54
                            j
                        
                    
                    =
                    
                        
                            242
                            j
                        
                        
                            532
                            
                                
                                    
                                        
                                            2
                                            j
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            sin
                                        
                                        ⁡
                                        
                                            
                                                
                                                    α
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            +
                            54
                            j
                        
                    
                    =
                    
                        
                            242
                        
                        
                            532
                            
                                
                                    sin
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    α
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            +
                            54
                        
                    
                    ;
                     
                
            
                
                    w
                    h
                    e
                    r
                    e
                     
                    α
                     
                    i
                    s
                     
                    t
                    h
                    e
                     
                    a
                    p
                    e
                    x
                     
                    a
                    n
                    g
                    l
                    e
                     
                    o
                    f
                     
                    t
                    h
                    e
                     
                    t
                    r
                    i
                    a
                    n
                    g
                    u
                    l
                    a
                    r
                     
                    c
                    h
                    e
                    v
                    r
                    o
                    n
                
            
Regarding claims 3 and 15, Tisdale teaches all the limitations of the claimed invention as discussed above. Tisdale further teaches the chevron ring defines a nominal thickness (100mils) at the trailing edge portion and the hollow portion defines a depth (100 - (2 × 14) = 72mils) of between twenty percent and ninety percent of the nominal thickness (72%).
	Regarding claims 4 and 16, Tisdale teaches all the limitations of the claimed invention as discussed above. Tisdale further teaches a cover skin (56) configured to cover the hollow portion (Figs 3-7).
	Regarding claim 6, Tisdale teaches all the limitations of the claimed invention as discussed above. Tisdale further teaches the chevron ring comprises a multi- piece-chevron ring (Figs 3-7).
	Regarding claim 12, Tisdale teaches all the limitations of the claimed invention as discussed above. Tisdale further teaches the attachment portion (64) is attached to the core (50 w/48) via a fastener (82).
	


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741